McCALEB, Justice
(concurring).
It is my view that the Louisiana Highway Commission acquired nothing from its vendor, Thrift Homestead Association, in the deed of December 6, 1937, since title to the property was vested in the State of Louisiana under a valid adjudication for delinquent taxes for 1934. Nevertheless, when the Highway Commission, a State agency, took possession of the property, built a highway thereon and granted the Department of Public Safety, another State agency, the privilege of using part of the land for a public purpose, this constituted a dedication of the land to a public use with the tacit approval of the State, as owner, and effected a withdrawal of it from commerce. Cf. Emery v. Orleans Levee Board, 207 La. 386, 21 So.2d 418. Thereafter, the Register of the State Land Office was without right to advertise and sell the property under the provisions of R.S. 47:2189. The land used for highway purposes became a public thing as defined by Article 453 of the Civil Code and the remainder, which is used for State Police Headquarters under license from the Highway Department, became a public place as defined by Article 482.
I concur in the decree.